Citation Nr: 1719981	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied a TDIU.  

The Veteran testified at a Central Office Board hearing in March 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for asbestosis, rated as 60 percent disabling; allergic rhinitis with nasal obstruction and sinusitis, status post polypectomy and Caldwell-Luc, rated as 30 percent disabling; right knee total replacement with scar, rated as 30 percent disabling; and left knee total replacement with scar, rated as 30 percent disabling.  His combined rating is 90  percent.  

2.  The Veteran received a high school diploma, completed one year of college, and has work experience as a marine engineering technician and a general manager for a manufacturing corporation (self-employed).  

3.  Throughout the course of the appeal, the Veteran's service-connected disabilities, alone, are not of such severity to preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of TDIU on appeal.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's VA treatment records, and private treatment records are associated with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran underwent a VA examination in January 2010.  The examination was a thorough examination of the Veteran, and the findings and opinion regarding the Veteran's service-connected disabilities were supported by sufficient rationale.  The Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Central Office Board hearing in March 2017 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The Veteran's employment history was discussed.  There was also discussion with respect to how the Veteran felt his service-connected disabilities affected his ability to work.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

TDIU

A veteran may be awarded TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (20014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2016).  Consideration may be given to his or her level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service connected for asbestosis, rated as 60 percent disabling; allergic rhinitis with nasal obstruction and sinusitis, status post polypectomy and Caldwell-Luc, rated as 30 percent disabling; right knee total replacement with scar, rated as 30 percent disabling; and left knee total replacement with scar, rated as 30 percent disabling.  His combined rating is 90  percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have been met.   

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

The Veteran underwent a VA examination in January 2010.  The examiner considered the above named service-connected disabilities during the examination.  The examiner stated that none of the service-connected disabilities should prevent sedentary activities of employment.  Active acts of employment are limited to his bilateral knee disabilities.  The examiner stated this limitation is standing or walking for no more than 30 minutes, periods with regular breaks after 30 minutes.  

The Veteran testified at a March 2017 Central Office Board hearing before the undersigned VLJ.  The Veteran testified that he has had employment since service until he stopped working as a marine engineering technician.  He stated that this employment is primarily shipboard, and is ship repair work onboard the ship.  He testified that he now has difficulty breathing with asbestosis and sinusitis.  He is bothered by headaches with his sinusitis.  He indicated that his employment required a lot of work on his feet and that he had been working in marine engineering since age 17, and has done this work throughout his entire career.  He also testified that his knees give out and he has pain on movement.  He maintains that he has no training for sedentary work.  He related he had difficulty performing work as it now took longer to perform because of gases in the area and his need to avoid the gases.  

The Veteran has met the minimum schedular threshold for unemployability under 38 C.F.R. § 4.16(a).  However, the Board finds that the evidence of record clearly shows the Veteran has the education, skills, and work experience to secure and follow substantially gainful employment, notwithstanding impairment due to his service-connected disabilities, such that there is no evidence demonstrating a change in circumstances such that the Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Consideration has been given to his educational background and work history.  The evidence of record shows that the Veteran has a high school diploma and one year of college.  Although the Veteran states that he is only able to perform work as a marine engineering technician, his September 2009 Application for Increased Compensation Based on Unemployability shows he has training courses in metal, mechanics, and management.  He also took a course in industrial planners and estimators.  In other employment that is not only related to marine engineering technician employment, the Veteran notes he has taken classes in Introduction to Computers and Using Windows.  He has been self-employed in this area, owning his own small business.  In his effort to show that he had attempted to obtain employment from 2 employers, each job he attempted to obtain was for a position small business consultant.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his service-connected disabilities, and whether these service-connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered the pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  No examination has shown that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Although the Veteran claims that he has only worked as a marine engineering technician, and that does not include sedentary employment, (which the VA examiner stated he would be able to perform), his record shows that he has management skills and computer skills which show he has training in areas involving sedentary types of employment.  It is not whether he can perform the employment he previously performed as a marine engineering technician, but whether he can secure or follow substantially gainful employment in accordance with his level of education, special training, prior work experience, and the level of his service-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Clearly, the evidence of record shows that the Veteran is capable of such.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against a TDIU.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


